Citation Nr: 0304748	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-11 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for residuals of right ankle fracture.

2.  Entitlement to an initial evaluation greater than 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2000, a 
statement of the case was issued in May 2000, and a 
substantive appeal was received in May 2000.  Additionally, 
this matter is also on appeal from an October 2001 rating 
decision from which a notice of disagreement was received in 
November 2001, a statement of the case was issued in June 
2002, and a substantive appeal was received in June 2002.


FINDINGS OF FACT

1.  Residuals of a right ankle fracture are moderately 
severe. 

2.  The service-connected right knee disability is productive 
of moderate impairment. 

3.  The service-connected right knee disability is productive 
of limitation of motion, instability, and x-ray evidence of 
degenerative arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of a 
right ankle fracture have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2002). 

2.  The schedular criteria for a 20 percent rating for a 
right knee disability have been met.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5299-5257 (2002).

3.  The criteria for entitlement to a separate 10 percent 
disability rating for arthritis of the right knee with 
limitation of motion have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, reports of VA examinations, and VA and private 
outpatient treatment records.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No 
additional pertinent evidence has been identified by the 
veteran as relevant to the issues on appeal.  

Additionally, the Board notes that the veteran has been 
placed on notice of the evidence and criteria necessary to 
warrant entitlement to higher ratings.  The discussions in 
the rating decision, statement of the case, and other 
correspondence have informed the veteran of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, by letter dated in May 2001 from the RO as 
well as by the October 2002 supplemental statement of the 
case, the appellant was advised of the specific provisions of 
the new VA regulations regarding the timing and scope of VA 
assistance, including the type of evidence necessary to 
substantiate his claims for entitlement to increased 
evaluations as well as the types of evidence VA would assist 
him in obtaining.  Accordingly, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

No additional evidence to support the appellant's claim has 
been identified and it is clear from the arguments submitted 
to the Board that the appellant understands the provisions of 
the pertinent regulations, to include the type of evidence 
necessary to substantiate his claims of entitlement to 
increased evaluations for his right ankle and right knee 
disabilities, as well as the types of evidence VA would 
assist him in obtaining.  The Board therefore finds that the 
notice and assistance requirements of the new law and 
regulation have been met.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected right ankle and right knee 
disabilities warrant higher scheduler evaluations.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed 
in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just".  38 C.F.R. § 4.6.  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court determined that, in 
the appeal of an initial assignment of a disability rating, 
consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
disability or the same manifestations of the disability under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The Board also notes that 38 C.F.R. § 4.71a, Diagnostic Code 
5003, provides that degenerative arthritis, established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The Board notes that standard motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  Similarly, standard motion of the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II.

By a February 2000 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
residuals of right ankle fracture, finding that the veteran 
suffered a right ankle fracture in service.  Additionally, 
the RO evaluated the veteran's service-connected residuals of 
right ankle fracture as 10 percent disabling.  In March 2000, 
the veteran submitted his notice of disagreement with this 
determination, claiming that the residuals of his service-
connected right ankle fracture are inadequately reflected by 
the 10 percent scheduler rating currently in effect, thereby 
warranting an increased evaluation.  In addition, he claimed 
that the residuals of his right ankle fracture had resulted 
in a right knee disorder.  Accordingly, by an October 2001 
rating decision, the RO granted service connection for a 
right knee disability and assigned a scheduler rating of 10 
percent disabling.  In November 2001, the RO received the 
veteran notice of disagreement with this determination, 
claiming that the 10 percent evaluation of the right disorder 
was inadequate and an increased rating was warranted.

Upon VA examination in March 2001, the veteran reported that 
his right ankle and right knee is productive of collapsing 
which causes him to fall, pain on motion, and swelling.  He 
also reported that his present treatment involves careful 
activity, oral medication, and bracing.  The veteran stated 
that his driving is limited to one and one-half hours and his 
walking is limited to 5 minutes as a result of pain and 
stiffness at the knee and ankle.  He also reported that his 
right ankle sprains easily, he experiences right foot pain 
and tenderness in the arch, and he complained of poor sleep 
partially due to his right lower extremity symptoms.  The 
veteran reported no numbness of the feet; however, he 
complained of feelings of weakness, easy fatigue, and poor 
coordination through the right lower extremity.  He also 
complained of daily flare-ups which are usually relieved by 
resting for 20 minutes.  

The March 2001 VA examination report included objective 
findings that, although the veteran experienced right foot 
pain with activity, he was able to rise on his toes and 
heels, stand on the medial and lateral borders of both feet.  
The examiner further noted that the veteran limped and he 
could flex forward and reach to his feet.  

Examination of the right ankle and foot revealed 5/10 degrees 
of dorsiflexion, 30/45 degrees of plantar flexion, 20/25 
degrees of inversion, and 15/20 degrees of eversion.  It is 
also noted that these movements were accompanied by pain.  
Objective findings included right ankle tenderness medially 
and anterolaterally, mild swelling, mild tenderness at the 
plantar aspect of the right heel, and some tenderness along 
the medial edge of the plantar fascia along the arch of the 
right foot.  

Examination of the right knee revealed 5 to 130 degrees of 
motion with pain on movement as well as moderate patellar 
pain and crepitation.  The examiner noted mild increase in 
joint fluid and some mild generalized swelling at the right 
knee.  It is further noted that the medial joint line was 
also tender.  

Pursuant to X-ray examination of the veteran's right ankle 
and knee, an addendum to the March 2001 VA examination report 
reflects that the veteran had bone fragments from old trauma 
but not much arthritis of the right ankle and mild 
degenerative arthritis of the right knee.  The examiner's 
assessment was right knee pain and collapsing diagnosed as 
chronic synovitis, degenerative arthritis confirmed by X-ray 
findings, and possible derangement of the medial meniscus.  
With respect to the right ankle, the assessment was 
continuing right ankle pain and collapsing diagnosed as 
chronic synovitis and bothersome scarring around the fracture 
area as well as extra bone fragments in the fracture area.  
Additionally, the examiner included an assessment of right 
foot pain and tenderness diagnosed as plantar fasciitis and 
degenerative arthritis.  Gout was also noted as a possible 
cause for some of the right foot problems.  

Right Ankle:  The veteran's service-connected residuals of 
right ankle fracture is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284, pertaining to other foot injuries.  A moderate foot 
disability warrants a 10 percent rating, a moderately severe 
foot disability warrants a 20 percent rating, and a severe 
foot disability will be assigned a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.

After reviewing the medical evidence of record in light of 
the veteran's contentions, the Board believes that the 
veteran's right ankle symptomatology more nearly approximates 
a disability picture manifested by moderately severe 
impairment so as to meet the criteria for a 20 percent 
evaluation.  Specifically, the veteran's service-connected 
right ankle fracture is productive of pain, swelling, 
collapsing, and pain on movement with daily flare-ups.  Given 
these clinical findings in light of the veteran's complaints, 
the Board believes that the evidence reasonably suggests a 
moderately severe foot injury, thereby warranting an 
increased rating of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  

The service-connected residuals of a right foot injury are 
not severe in degree, even when considering the effects of 
pain on use, as would warrant a rating greater than 20 
percent under Diagnostic Code 5284.  In this regard, the 
Board notes the veteran has some non-service-connected 
conditions of the right foot which may not be considered when 
rating the service-connected residuals of a right ankle 
fracture.  38 C.F.R. § 4.14.  The Board has also considered 
whether a rating higher than 20 percent is warranted under 
other diagnostic codes and finds that it is not shown that 
the residuals of a right ankle fracture is productive of 
additional impairment so as to warrant an evaluation in 
excess of 20 percent under other diagnostic codes.  

In classifying the condition as moderately severe, the Board 
has taken into account additional functional impairment due 
to pain on use of the right ankle.  38 C.F.R. §§ 4.40, 4.45.  
The Board finds that the current 20 percent evaluation under 
Diagnostic Code 5284 encompasses the manifestations of 
residuals of service-connected right ankle fracture.  A 
higher evaluation under Diagnostic Code 5003 or for pain is 
not warranted.  38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-06 (1995); VAGCOPPREC 9-98; VAOPGCPREC 
23- 97.

Right Knee:  The veteran's service-connected right knee 
disability is currently evaluated as 10 percent disabling by 
analogy to 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee.  Under Diagnostic Code 5257, the 
schedular criteria provides for a 10 percent disability 
rating for impairment of the knee manifested by slight 
impairment recurrent subluxation or lateral instability.  A 
20 percent disability rating is warranted for moderate 
recurrent subluxation or lateral instability, and a 30 
percent disability rating is assigned for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

After reviewing the medical evidence of record in light of 
the veteran's contentions, the Board believes that the 
veteran's symptomatology more nearly approximates a 
disability picture manifested by moderate instability so as 
to meet the criteria for a 20 percent evaluation.  
Specifically, the March 2001 VA examination report notes the 
veteran's continued complaints of pain and instability.  This 
evidence also includes objective findings of crepitation, 
increased joint fluid, mild generalized swelling, and medial 
joint line tenderness.  Given these clinical findings in 
light of the veteran's complaints, the Board believes that 
the evidence reasonably suggests moderate instability of the 
knee.  

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent for other 
impairment of the right knee at this time.  The Board finds 
no basis in the evidence to show that the veteran meets the 
criteria for the next higher 30 percent rating under 
Diagnostic Code 5257.  There is no evidence of complaints or 
physical findings which are consistent with severe recurrent 
subluxation or lateral instability.  

VA General Counsel has held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both codes does not amount to pyramiding 
under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 and VAOPGCPREC 09-
98.  The medical evidence shows that, in addition to evidence 
of instability in his right knee, X-ray examination has 
demonstrated degenerative arthritis in the right knee.  
Accordingly, degenerative changes in the veteran's right knee 
have been confirmed by x-ray examination.  Additionally, 
inasmuch as range of motion testing has demonstrated that the 
veteran's right knee is limited to 5 degrees of extension and 
130 degrees of flexion, the criteria for a compensable rating 
are not met under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  However, VA General Counsel has  held that a 
claimant who has arthritis and painful motion may be rated 
separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 
09-98.  Clinical data shows that there is painful motion.  
Accordingly, a separate 10 percent rating for arthritis of 
the right knee with painful motion is warranted.

Additionally, the evidence shows that, since the effective 
dates of service connection for the residuals of right ankle 
fracture and right knee disorder, there have been no 
identifiable periods of time during which the disabilities 
have varied to such an extent that "staged ratings" for the 
conditions would be warranted  (i.e., different percentage 
ratings for different periods of time based on the facts 
found).  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus 20 
percent ratings for service-connected residuals of right 
ankle fracture and right knee disability are warranted since 
the dates service connection for these disorders became 
effective.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

In reaching the above decisions, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not an 
approximate balance of the positive evidence with the 
negative evidence to permit more favorable determinations 
than those which have been set forth herein.




ORDER

Entitlement to a 20 percent rating for service-connected 
residuals of a right ankle fracture; a 20 percent rating for 
service-connected right knee disability; and a separate 10 
percent disability rating for arthritis with painful motion 
of the right knee is  granted,  subject to applicable laws 
and regulations governing awards of VA benefits.





		
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

